Citation Nr: 1732787	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  09-02 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) with anxiety in excess of 30 percent prior to August 26, 2015.

4.  Entitlement to an evaluation in excess of 50 percent for PTSD with anxiety from August 26, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971, including service in the Republic of Vietnam.  His awards and decorations include the Silver
Star Medal and the Bronze Star Medal with "V" device. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO, in relevant part, granted the Veteran's service connection claim for PTSD with anxiety and assigned a 30 percent disability rating, effective December 15, 2005.  

In August 2012, the Board remanded the appeal for further development.  The Board also remanded claims for service connection for tinnitus and bilateral hearing loss for the issuance of a statement of the case (SOC).  The RO issued an SCO in March 2017.  Upon further review of the record, however, it is noted that the RO had already issued an SOC in November 2011 and the Veteran perfected his substantive appeal by filing a VA Form 9 in November 2011.  Accordingly, the Board will accept jurisdiction over these issues at this time. 

In November 2016, the RO increased the evaluation for PTSD with anxiety to 50 percent, effective August 26, 2015.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss and tinnitus are related to service noise exposure. 

2.  For the entire appeal, the Veteran's PTSD with anxiety has been productive of no more than occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment, with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2016).

3.  Prior to August 26, 2015, the criteria for an initial 50 percent rating for PTSD with anxiety are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).

4.  From August 26, 2015, the criteria for a disability rating in excess of 50 percent for PTSD with anxiety are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act ("VCAA"), VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

With respect to the hearing loss and tinnitus disabilities, the Board grants service connection for bilateral sensorineural hearing loss and tinnitus, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

With respect to the PTSD disability, the Veteran's claim arises from disagreement with the initial disability rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Service Connection Bilateral Hearing Loss and Tinnitus

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Specific to claims for service connection for hearing loss and tinnitus, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability that resulted during service from the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be evidence a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran essentially maintains that service connection for bilateral hearing loss and tinnitus is warranted because he has had hearing loss and tinnitus symptoms since he was "blown off an APC by a concussion gr[e]nade...[and] experienced several days of complete hearing loss... ."  See March 2006 Statement in Support of Claim.  The Veteran also reported being exposed to "more than 20 battles, [one] of which lasted all [night] with hand to hand combat...he was on armored vehicles and tanks..."  See May 2010 Statement in Support of Claim.  

In a July 2013 statement, the Veteran denied post-service noise exposure.  He reported that he was employed post-service as a machine operator and his employer provided and required use of hearing protection devices.  

For the reasons explained below, the Board finds the positive and negative evidence to be in relative equipoise and service connection is warranted for bilateral hearing loss and tinnitus. 
 
First, the Board finds that the private audiological examination conducted in April 2010 and the VA audiological examination conducted in May 2010 show a bilateral hearing loss disability for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met for both ears.  Thus, the question remains as to whether the Veteran's current hearing loss and tinnitus was caused by or worsened by his military service.
    
Second, the Board finds that service personnel records show in-service noise exposure related to combat.  The Veteran's DD 214 Form shows a military occupational specialty (MOS) of arm crewman.  A May 1970 service personnel record, announced an award for the Bronze Star Medal with "V" Device due to the Veteran's "heroism in connection with ground operation against hostile force in the Republic of Vietnam" that involved exposure to exploding mortars and small arms fire, machine guns, and enemy rockets.  This award demonstrates that he engaged in combat with the enemy.  See VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated September 11, 2015).  As such, noise exposure related to combat has been accepted as satisfying the in-service disease or injury element of claims for service-connected hearing loss and tinnitus.  See 38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record); Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012); Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

Based on the service personnel records, the evidence submitted by the Veteran, and by applying 38 U.S.C.A. § 1154(b), the Board concludes that the Veteran had noise exposure during service.  The remaining issue is whether the current hearing loss and tinnitus disabilities are related to the service noise exposure.  The evidence in is relative equipoise in this regard.

In November 2005, a VA examiner opined that it is less likely than not that the Veteran's hearing loss began or was made worse during his military experience.  The rationale was that no hearing loss was noted on the separation examinations.  This opinion and rationale was similarly adopted by another VA examiner in May 2010.  

On the contrary, the Veteran's private audiologist (Dr. G.) has opined that based on the Veteran's "history of noise exposure while in service it is as likely as not that he sustained some noise induced hearing loss and associated tinnitus while in service."  The private audiologist further explained that "without the use of a pre service audiogram it is impossible to ascertain that degree of loss connected to his exposure to noise while in the service."  See April 2010 and January 2014 opinions.  
    
The Board finds the unfavorable opinions to be flawed because normal hearing upon separation is not necessarily fatal to a claim for service connection for hearing loss or tinnitus disabilities.  See Hensley, supra; Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The Veteran has otherwise credibly and consistently asserted that he experienced hearing loss and ringing in his ears since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The favorable opinions are also flawed as no rationale was provided.  

The evidence is, thus, at least evenly balanced as to whether the Veteran's current bilateral hearing loss and tinnitus disabilities are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss and tinnitus disabilities are warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Higher Rating for PTSD

The Veteran contends that his service-connected PTSD with anxiety disorder warrants an initial rating higher than 30 percent prior to August 26, 2015, and higher than 50 percent thereafter.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155, 38 C.F.R. §§ 3.321 (a), 4.1.  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999) (staged ratings during the appeal of any increased rating claim). 

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and the symptoms listed for a particular psychiatric rating are not an all-inclusive or exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects for a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326-27   (Fed. Cir. 2004).  

A particular disability rating is assigned "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration" with respect to their impact both socially and occupationally, as opposed to merely limiting consideration to the presence of the listed symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (interpreting 38 C.F.R. §§ 4.126 and 4.130 together as meaning that the ratings under the General Rating Formula for Mental Disorders are symptom-driven, i.e., the greater the severity, frequency and duration the higher the rating).

The General Rating Formula for Mental Disorders, at 38 C.F.R. § 4.130, sets forth the criteria for the evaluation of service-connected psychiatric disorders.  A 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships).  Id.

"[I]n the context of a 70 percent rating, [38 C.F.R.] § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  See Vazquez-Claudio, supra.  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates [(1)] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Id. at 118.   

A 100 percent disability rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411   

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  This claim is governed by DSM-IV.

GAF scores ranging from 41 to 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the updated Fifth Edition (DSM-5).

A GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value of the GAF scores will be considered in light of the other evidence of record.

Service connection for PTSD with anxiety was granted in a June 2006 rating decision, which assigned an initial 30 percent rating, effective December 15, 2005.  A November 2016 rating decision increased the rating to 50 percent, effective August 26, 2015.  

Historically, the Veteran underwent a VA examination in September 2005, prior to the appeal period.  During the examination, the Veteran complained of being "quick to anger."  The Veteran reported that he was evaluated for chest pain, which ended up being identified as panic attacks.  He reported being married to his second wife and having two children from his first marriage and being close to his children.  He reported enjoying gardening, making fishing tackles, and spending time with his friends.  The Veteran reported sleeping six hours a night.  On examination, the Veteran was alert and oriented times three; there were no indications of hallucinations or delusions; his thought process was logical and goal oriented; and he maintained appropriate eye contact and communicated effectively.  The examiner noted that his short-term and long-term memory appeared to be intact.  The examiner reported that there was evidence of passive suicidal and homicidal thoughts, but no plans.  There was evidence of monthly panic attacks.  There were some signs of obsessions, but no compulsions.  The examiner noted that the Veteran was aware of his periods of depressions and anxiety.  The Veteran also appeared "quite angry" about a poor work-related evaluation, which lead to his early retirement.  The examiner noted that the Veteran had mild generalized anxiety disorder and mild psychosocial stressors.  The GAF score was 70.  The examiner further noted that the Veteran was able to seek and to maintain gainful employment.  Psychosocial functioning was adequate.    

An April 2006 buddy statement submitted by his wife noted issues related to social functioning.  Specifically, the wife noted that the Veteran has a "very exaggerated startle response."  For example, people cannot come up behind him unexpectedly or he will "behave by swinging at them."  On one occasion, someone outside the restaurant where the Veteran was dining threw fire crackers and "in response he fell to the floor under the table and in the process of doing so, knocked over another man."  On a second occasion, the wife reported that while watching a movie that involved guns going off, the Veteran lost control and "hit an elderly lady in the face, knocking her glasses off and blackening her eye."  The wife also noted that the Veteran tends to either miss or leave "many events" due his inability to be in "large crowds."      

Also in April 2006, a private mental health record reported that the Veteran felt detached from others and preferred to be alone.  The clinician noted that there as a sense that the Veteran "should not be alive and he has trouble showing love to anyone."  The clinician further noted that his arousal increased due to his poor sleep, in addition to "extreme bouts of irritability/anger."  The clinician also noted that when the Veteran is startled, he "may swing on the person who did so, even if in err [or]."  The clinician further explained that his disturbances are clinically significant, by which "psychotherapy may help but there is no cure."  The GAF score was 53-55. 

During a May 2006 VA examination, the Veteran reported that he had been in his second marriage for twenty-one years and has a close relationship with his wife.  He denied a close relationship with his children and their families.  He also reported having a lot of friends, but he does not talk to them.  There was no history of assaultiveness.  

On mental status examination, the Veteran presented as appropriately dressed, cooperative, restless, and tense.  He had loud speech.  The examiner noted that his affect was constricted and mood was anxious and depressed; however, he remained capable of performing serial 7's, spelling a word forward and backward, and his attention was intact.  His thought process was unremarkable.  Though content was noted as suicidal, homicidal and ruminations.  As it relates to judgement, it was noted that he understands the outcome of his behavior.  As it relates to insight, it was noted that he understands that he has a problem.  Sleep impairment that interferes with his daily activities was noted.  No inappropriate behavior or obsessive behavior was noted.  Occasional mild panic attacks were noted.  Impulse control was noted as "good" with no episodes of violence.  Occasional thoughts of suicide and homicide were noted.  His ability to maintain minimum personal hygiene was met, and there were no problems with performing activities of daily living.  His remote, recent, and immediate memory was noted as normal.  

The examiner diagnosed the Veteran with mild to moderate chronic PTSD with alcohol dependency secondary to PTSD.  The examiner further noted that his previous diagnosis of generalized anxiety "is more a part of this PTSD rather than a separate diagnosis."  The examiner noted that the Veteran's PTSD symptoms have directly and negatively affected his ability to relate to others, including his own children and his past co-workers; and that the Veteran avoids social situations and activities that trigger trauma related memories.  The GAF score was 60.  Overall, the Veteran's level of occupation and social impairment was identified as being occasional, mild; or transient as it relates to decreased efficiency, productivity and reliability.  The examiner further noted frequent and moderate severity as it relates to impaired work, family, and other relationships.  

During a May 2006 VA social and industrial survey examination, the Veteran reported that his mood "was not good."  He admitted to "depression and worthlessness."  He cried and sobbed frequently throughout the interview.  He reported having auditory and visual hallucinations.  His short-term and long-term memory was noted as "poor."  The examiner noted regular problems of irritability and outbursts of anger, which result in physical fights with people.  Concentration was extremely poor.  The GAF score was 40.

During a December 2006 VA examination, an examiner noted no history of suicide attempts or violent behaviors.  However, there were indications of homicidal ideation and several panic attacks per week.  There was no evidence of suicidal thoughts.  Good impulse control was noted.  The examiner noted that the Veteran was able to maintain a close relationship with his wife and two children.  His memory was normal.  The examiner endorsed "total occupational and social impairment" due to hypervigilance, drinking and anxiety.  The GAF score was 55.

Also, in December 2006, during a private consultation, the clinician noted that the Veteran was detached from others and had a restricted range of affect.  The clinician noted hypervigilance and reported that the Veteran "all but assaulted a lady who was in his way" at a stage show.  The clinician was uncertain as to whether the Veteran was capable of "work[ing] around any people."  The GAF score was 52.  

In December 2009, a VA physician noted that the Veteran was alert and oriented time three.  He presented with good eye contact and slightly circumstantial speech.  The Veteran tearfully discussed his wife's death.  No suicidal, homicidal, or excessive guilt thoughts were presented.  Insight was fair.  The examiner noted his mental health diagnosis was relapsing due to bereavement and medication non-compliance.  There was no evidence of psychosis, and his psychomotor was within normal limits.  The GAF score was 50-55; peaking at 65. 

In May 2010, a VA physician noted that the Veteran's mood was dysphoric with blunted affect.  There was no evidence of a formal thought disorder or suicide/homicidal ideations.  Speech was logical, coherent, and goal-oriented.  Disrupted sleep was noted, including frequent nightmares.  His short and long term memory was grossly intact, in addition to concentration and attention.  The GAF score was 60.  Notably, a July 2010 VA physician recorded similar findings.  However, by December 2010, a VA physician noted that the Veteran presented with a depressed mood and admitted thoughts of suicide following the death of his wife.  The Veteran reported engaging in activities such as fishing and cutting grass.  He also reported a good rapport with his children and grandchildren.  The VA physician further noted evidence of anxiety, irritability, snappiness, low mood, and nightmares.  The Veteran reported loneliness, but denied suicidal ideations.  

VA treatment records from January 2011 and March 2011 generally revealed sleep difficulties, and no signs of suicidal or homicidal ideations.  Also, his memory was grossly intact, in addition to his concentration and attention.         

During a November 2012 VA examination, the examiner noted a diagnosis of chronic PTSD with symptoms of depressed mood, anxiety, and chronic sleep.  The examiner also noted that the Veteran endorsed hypervigilance and irritability or outbursts of anger.  The examiner noted that the Veteran endorsed occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  The GAF score was 60.  
   
During an August 2015 VA examination, an examiner indicated that the Veteran endorsed occupational and social impairment with reduced reliability and productivity.  On examination, the Veteran presented as neatly dressed and groomed.  He seemed irritable and anxious.  His speech tone was normal; his thought process was logical and goal oriented; his memory and concentration were intact; and his judgment was good.  There were no indications of hallucinations or delusions, although there was evidence of passive suicidal thoughts but denied experiencing any active suicidal or homicidal thoughts or plans.  Overall, the Veteran endorsed symptoms of depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty adapting to stressful circumstances (including work or work-like setting), and suicidal ideation.  The examiner also reported, among other things, evidence of persistent negative emotional state, markedly diminished interest or participation in significant activities, and persistent inability to experience positive emotions.      

Based on the evidence, the Board finds that the Veteran's PTSD with anxiety disability more closely approximates a rating of 50 percent, but no higher, since the grant of service connection. 

The Veteran's PTSD with anxiety is primarily manifested by social avoidance, disturbance of mood including irritability, depression and anxiety; chronic sleep impairment to include nightmares, exaggerated startle response, hypervigilance, panic attacks more than once a week, and infrequent suicidal ideation or thoughts.  These symptoms, and their severity, frequency, and duration as shown by the evidence are more appropriately reflective of a 50 percent rating.  The Veteran's PTSD with anxiety is not shown to have resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood as purported in the criteria for a 70 percent rating.  

In terms of social functioning, the evidence shows that he is able to establish and maintain social relationships.  While some social isolation is noted, it is not severe.  At the May 2006 VA examination, the Veteran reported that he had a lot of friends, although he does not talk to them.  He reported a close relationship with his two children at VA examinations in September 2005 and December 2006.  The Veteran is noted to have a good relationship with his family.  See December 2010 and January 2011 VA treatment records.  He maintained a close relationship with his second wife, up until her passing.  Records also show that the Veteran cared for his mother-in-law.  Throughout the appeal, the evidence shows that he attended events for entertainment purposes such as dining out and attending movies, and participated in fishing workshops even despite his exaggerated startle responses and hypervigilance.  

In terms of occupational functioning, severe occupational impairment has not been shown.  The September 2005 VA examiner determined that the Veteran was able to maintain employment and had adequate psychosocial functioning.  Although the May 2006 VA examiner found that the Veteran's PTSD symptoms have directly and negatively affected his ability to relate to others such as past coworkers, the examiner's overall impression was that his occupational impairment was of mild to moderate in severity.  The 2012 VA examiner determined that the Veteran's occupational impairment, based on the history and clinical presentation, was best described as occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks.  This level of occupational impairment is generally consistent with a 10 percent rating.  Although the examiner in 2015 noted the Veteran had difficulty in adapting to stressful situations including at work or in work-like settings- the examiner also concluded that the overall level of impairment was consistent with 'reduced reliability and productivity'-which the Board notes is consistent with a 50 percent rating.  

The Board is mindful of the GAF score of 40 at the May 2006 social survey assessment.  However, the probative value of the GAF scores will be considered in light of the other evidence of record.  Notably, this clinician also stated that the Veteran had regular outbursts of anger and physical fights with people- which is not supported by the record.  For instance, the May 2006 VA examination report shows the Veteran denied a history of assaultiveness and episodes of violence.  The December 2006 VA examination report shows the Veteran denied history of violent behaviors.  The Board further notes that the Veteran's wife previously indicated that due to his startle response he had made unintentional physical contact with others nearby his person.  Moreover, examiners have noted good impulse control at nearly all clinical evaluations.  

The Board is also cognizant of the December 2006 VA examination report in which the examiner assessed 'total social and occupational impairment.'  However, this assessment is not consistent with the other assessments of overall social and occupational functioning made by other VA examiners throughout the appeal- nearly all of whom indicate the PTSD with anxiety is moderate in severity.  Further, the objective symptoms noted and the subjective symptoms reported since the grant to service connection do not correlate with the type of symptoms (or frequency, duration, or severity of such symptoms) for an assignment of a 100 percent rating.  For instance, the evidence of record does not reflect that the Veteran had problems with his thought processes, grossly inappropriate behavior, persistent danger of hurting himself or others, or an intermittent inability to perform activities of daily living; that is, many of the symptoms that have traditionally been associated with a 100 percent rating.    

Finally, while the Veteran has infrequently endorsed suicidal ideation, there is no indication that any of his suicidal thoughts or ideation -when reported- have actually resulted in impairment in terms of occupational and social functioning.  Indeed, when the Veteran endorsed these symptoms at the VA examinations in September 2005, May 2006, and in August 2015 - the VA examiners indicated that the overall severity of his impairment from PTSD was no more than moderate at best.  The September 2005 examiner described the anxiety disorder as mild.  The May 2006 examiner described overall impairment from PTSD as 'occasional, mild to moderate and transient as it related to decreased efficiency, productive and reliability, which is generally consistent with the nature, frequency and severity of symptoms contemplated by a 10 percent rating.  The August 2015 examiner assessed 'occupational and social impairment with reduced reliability and productivity,' which is consistent with the nature, frequency and severity of symptoms contemplated by a 50 percent rating.

Based on consideration of all of the evidence of record, the Board finds that the level of occupational and social impairment from the Veteran's PTSD with anxiety more nearly approximates the criteria corresponding to a 50 percent rating for the entire appeal period.  The overall nature, frequency, severity, and duration of the Veteran's PTSD and anxiety symptoms is also consistent with the type of symptoms that would be expected to produce occupational and social impairment of no more than mild to moderate magnitude.  See 38 C.F.R. §§ 4.130, DC 9411.  As such, a schedular rating in excess of 50 percent is not found to be warranted at any time during the relevant time period on appeal. 

There are no additional expressly or reasonably raised issues presented on the record.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Prior to August 26, 2015, an initial 50 percent rating, but no higher, for PTSD with anxiety is granted.

From August 26, 2015, a rating in excess of 50 percent for PTSD with anxiety is denied.



___________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


